Title: From George Washington to Colonel Theodorick Bland, 27 July 1779
From: Washington, George
To: Bland, Theodorick


        
          Dr Sir
          West point July 27: 1779
        
        I received Your favor of the 10th by Yesterday’s post. I cannot at this time permit any of the Officers of the Convention Army to go to Canada by Land. But, if there is a necessity for it, Two of them may proceed in the first instance to New York and from thence to Quebec by Water. For this purpose I will furnish a passport upon request for their and the safe conduct of the Vessel in which they may embark, provided she goes in ballast and for their & her safe return directly to Virginia, with any quantity of Cloathing or other necessaries for the Convention Troops, that may be enumerated; and for her safe return afterwards to New York. If these terms, the only ones that can be granted, are agreable—You will permit the Officers to set out as soon as circumstances will admit, after taking their paroles for the strict observance of them—and not to communicate any intelligence &c.
        With respect to the Deserters from the Convention Army, I must entreat that you will use every possible means to have them recovered— and to prevent any farther desertions. There is not the smallest confidence to be placed in the professions of the Soldiery and let them be as solemn as they will—and even sanctified by an Oath—they will seize the first opportunity to escape to the Enemy. They must be well guarded and pretty much restricted—or the whole of the Army by degrees will slip through our fingers. The Men who deserted should suffer a close confinement, at least for a good while, both to convince

them of their error, and as an example to Others. You will see in the public papers an Account of our success against the Garrison at Stoney point. I am Dr Sir with great regard Yr Most Obedt servant
        
          Go: Washington
        
      